TIMBERS, Circuit Judge
(concurring) :
I would affirm in all respects on the extraordinarily able opinion of Judge Levet. Hoffman Motors Corp. v. United States, 336 F.Supp. 102 (S.D.N.Y.1971).
I would say the same with respect to Judge Levet’s findings of fact here as I had occasion to say with respect to another district judge’s findings a while back:
“All in all, I find [the district judge’s] findings of fact to be clear, comprehensive and precise. In each instance they are buttressed by the evidence. As such, they are not clearly erroneous and should not be set aside. We should not substitute our findings as to the facts, or as to the inferences to be drawn from the facts, for those of the trial judge. United States v. 396 Corp., 264 F.2d 704, 709 (2 Cir. 1959) (Gibson, J.); Watson v. Joshua Hendy Corp., 245 F.2d 463, 464 (2 Cir. 1957); Ferguson v. Post, 243 F.2d 144, 145 (2 Cir. 1957); Purer & Company v. Aktiebolaget Addo, 410 F.2d 871, 878 (9 Cir.), cert. denied, 396 U.S. 834 (1969). Cf. Dunlop v. Warmack-Fitts Steel Co., 370 F.2d 876, 879 (8 Cir. 1967).” (foot*262notes omitted) Spear Construction Co. v. Fidelity & Cas. Co. of N. Y., 446 F.2d 439, 448 (2 Cir. 1971) (eon-curring-dissenting opinion).
Nevertheless, I concur in the judgment of the Court and in Judge: Oakes’ well considered majority opinion despite its remand on certain issues under Parts I and II. I do so because I am confident that, if Judge Levet’s findings and conclusions are as correct as I believe them to be, there is ample scope on remand for him to reach the same result.